DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20170176338 A1) in view of Kurtz (US 20070263226 A1).
With regards to claim 1, Wu discloses a fluorescent microscope (Fig. 25) comprising: a first illumination optics that includes a first light source 2510 for exciting fluorescence in a specimen [0357], a spatial light modulation element 2540, and a first illumination optical member 2520a for uniformly illuminating the spatial light modulation element [0378]; a second illumination optics that includes a second illumination optical member 2570 for forming an image of a light beam from the spatial light modulation element on a specimen surface 2580; and an imaging optics that includes an imaging optical member 2590 and an imaging element 2520d, 2520e, 2520f, the imaging optical member being adapted to capture an image of the specimen surface [0360]. Wu does not specify wherein the first illumination optical member includes a plurality of lenses arranged in a predetermined array and a condenser lens and is configured to divide a light beam emitted from the 
 With regards to claim 14, Wu discloses a fluorescence microscope system comprising: a fluorescence microscope apparatus (Fig. 25) that includes a first illumination optics including a first light source 2510 exciting fluorescence in a specimen, a spatial light modulation element 2540, and a first illumination optical member 2520a uniformly illuminating the spatial light modulation element, a second illumination optics including a second illumination optical member 2570 for forming an image of a light beam from the spatial light modulation element on a specimen surface 2580, and an imaging optics including an imaging optical member 2590 being adapted to capture an image of the specimen surface and an imaging element 2520d, 2520e, 2520f; a spatial light modulation element control section that controls the spatial light modulation element [0005] (spatial light modulation element is electrically controllable); a captured-image acquisition section that acquires a captured image from the imaging optics; and an image processing section that processes a captured image acquired by the captured-image acquisition section [0422]. Wu does not specify wherein the first illumination optical member includes a plurality of lenses arranged in a predetermined array and a condenser lens and is configured to divide a light beam emitted from the first light source into a plurality of light beams and to guide the plurality of light beams to the spatial light modulation element in a superimposed manner for uniform illumination of the spatial light modulation element. 
With regards to claim 2, Wu discloses wherein the spatial light modulation element includes an LCOS (Liquid Crystal on Silicon) [0365].
With regards to claim 3, Wu discloses wherein the first illumination optics further includes a polarization compensation element 2530.
With regards to claim 4, Wu discloses an alternative embodiment wherein the first illumination optics further includes a speckle elimination element [0229]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the embodiment described in Fig. 25 of Wu in order to reduce the speckle effect of coherent illumination.
With regards to claims 5 and 15, Wu does not explicitly teach wherein the first illumination optics and the second illumination optics illuminate light by switching between a plurality of lattice patterns. However, Wu does teach wherein the pixels of SLM 2540 may form a custom phase modulation pattern to modulate the wavefront of excitation light 2502 by modulating between an "on" state and an "off" state in a pixel-by-pixel fashion [0376]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Wu with the claimed lattice pattern in order to improve resolution.
With regards to claims 6 and 16, Wu discloses wherein the specimen is dyed with a plurality of fluorescent dyes [0069, 0081].

With regards to claim 8, Wu discloses wherein the first illumination optics controls the intensity of illuminated light in accordance with luminance values of the plurality of fluorescent dyes [0381].
With regards to claim 9, Wu discloses wherein the spatial light modulation element divides an illumination region into a plurality of illumination regions in accordance with the shape of the specimen [0383] (the excitation pattern may be translated or shifted across the sample or a field of view in a given spatial direction, such as the horizontal or vertical direction, by scanning or changing the modulation of the pixels of SLM 2540).
With regards to claim 10, Wu discloses wherein the spatial light modulation element divides an illumination region into a plurality of illumination regions in accordance with the shape of the specimen [0383] (the excitation pattern may be translated or shifted across the sample or a field of view in a given spatial direction, such as the horizontal or vertical direction, by scanning or changing the modulation of the pixels of SLM 2540).
With regards to claim 11, Wu does not teach the claimed Bayer array. Nevertheless, it is noted that such arrays were generally known in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Wu with the claimed Bayer array in order to allow simultaneous excitation and detection of the plurality of fluorescent dyes.

With regards to claims 17 and 18, Wu discloses wherein the spatial light modulation element divides an illumination region into a plurality of illumination regions in accordance with the shape of the specimen [0383] (the excitation pattern may be translated or shifted across the sample or a field of view in a given spatial direction, such as the horizontal or vertical direction, by scanning or changing the modulation of the pixels of SLM 2540). Wu does not explicitly teach wherein the first illumination optics includes a plurality of the first light sources as claimed in claim 17. However, Wu does teach it was known to provide light at different wavelengths that correspond to different excitation wavelengths of respective different fluorophores [0077]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Wu with the claimed light sources in order to allow simultaneous excitation of the plurality of fluorescent dyes. Wu also does not teach the claimed image processing section and quantitative evaluation. Nevertheless, it is noted that such a modification was known and would have been obvious in view of determining component images of the unmixed images in order to determine and evaluate fluorescent emission of each of the plurality of fluorescent dyes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884